Citation Nr: 1751662	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-03 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for status post lumbar laminectomy L4/L5, prior to August 10, 2016.

2. Entitlement to an evaluation in excess of 20 percent for status post lumbar laminectomy L4/L5 as of August 10, 2016.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1984 to October 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a July 2017 rating decision, the RO, in pertinent part, assigned an increased rating from 10 percent to 20 percent for the Veteran's service-connected status post lumbar laminectomy L4/L5, effective August 10, 2016.  Because the Veteran is presumed to seek the maximum available benefits, this issue remains on appeal, as reflected on the cover page of this decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  


FINDINGS OF FACT

In August 2017, prior to the promulgation of a decisions in the appeal, the Board received notification from the Veteran by letter dated August 21, 2017, that she wished to withdraw the claims for entitlement to an evaluation in excess of 10 percent for status post lumbar laminectomy L4/L5, prior to August 10, 2016, and  entitlement to an evaluation in excess of 20 percent for status post lumbar laminectomy L4/L5, as of August 10, 2016.  


CONCLUSION OF LAW

The criteria for withdrawal of the issues of entitlement to an evaluation in excess of 10 percent for status post lumbar laminectomy L4/L5, prior to August 10, 2016, and entitlement to an evaluation in excess of 20 percent for status post lumbar laminectomy L4/L5, as of August 10, 2016, by the Veteran (or his or her authorized representative) have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.

In a letter dated August 21, 2017, the Veteran withdrew her appeal regarding the issues of entitlement to an evaluation in excess of 10 percent for status post lumbar laminectomy L4/L5, prior to August 10, 2016, and entitlement to an evaluation in excess of 20 percent for status post lumbar laminectomy L4/L5 as of August 10, 2016.  As there remains no allegation of error of fact or law for appellate consideration regarding these issues, the Board does not have jurisdiction to review the claim.  Accordingly, the issues must be dismissed.








	(CONTINUED ON NEXT PAGE)


ORDER

The appeals of the issue of entitlement to an evaluation in excess of 10 percent for status post lumbar laminectomy L4/L5, prior to August 10, 2016, and entitlement to an evaluation in excess of 20 percent for status post lumbar laminectomy L4/L5 as of August 10, 2016 are dismissed.  








____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


